Citation Nr: 1135373	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

6.  Entitlement to an initial rating (evaluation) in excess of 10 percent for residuals of prostate cancer. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1960 to November 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the RO in St. Petersburg, Florida.

The Veteran and his wife presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting in St. Petersburg, Florida, in June 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran was exposed to loud sounds in service.  

3.  The Veteran has current right and left ear hearing loss disabilities as defined in VA regulations.

4.  Symptoms of right and left ear hearing loss and tinnitus were not chronic in service.  

5.  Symptoms of right and left ear hearing loss and tinnitus were not continuous after service.  

6.  Right and left ear hearing loss and tinnitus are related to noise exposure in service.

7.  The Veteran sustained a back injury in service.

8.  Symptoms of a low back disorder were chronic in service.

9.  Symptoms of a low back disability have been continuous since service separation.

10.  The Veteran's current low back disorder is related to service.

11.  Erectile dysfunction is etiologically related to the service-connected diabetes mellitus.

12.  For the entire period of this appeal, the Veteran's residuals of prostate cancer have approximated urinary frequency with daytime voiding interval between one and two hours, or awakening to void three to four times per night.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Resolving reasonable doubt in the Veteran's favor, a low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Erectile dysfunction is proximately due to or a result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2010).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent, but not higher, for residuals of prostate cancer have been for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

As the Board is granting the claims for service connection, there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Because the appeal regarding initial rating of prostate cancer residuals arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the Veteran's written assertions, and the Veteran's and his wife's personal hearing testimony.

In addition, the Veteran was afforded a VA examination in conjunction with his then claim for service connection for prostate residuals.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran and a thorough examination of the Veteran.  The resulting findings were consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Moreover, the Veteran and his wife have provided competent and credible testimony regarding his symptoms.  In this case, the criteria for rating urinary incontinence and frequency rely on symptomatology that is within the competence of lay testimony, and no additional medical examination is necessary.  

Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

After a review of all the evidence, the Board finds that the Veteran was exposed to loud sounds while in service.  This was also acknowledged by the RO in the decision on appeal.  The Veteran testified that he started out as a field artillery officer stationed at Fort Sill.  He asserted that he was in close proximity to rockets and artillery pieces being fired.  Then, while in Korea, he was transferred into the air defense artillery, which was his primary specialty.  At that time, he was in close proximity to an electric generator in operation.  He also testified that he would occasionally fly in a C-141, which was not insulated, and after the flights, it took three days before he could hear properly because the roaring in the ears just would not go away.  

After review of all of the evidence, the Board finds that, while the Veteran was exposed to loud sounds in service, hearing loss and tinnitus were not chronic in service.  At service separation thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
5
15
5
20

These results do not meet the requirements for a hearing loss disability as set out under 38 C.F.R. § 3.385.  The Veteran's ears were found to be clinically normal at separation.  

While the Veteran now contends that he experienced hearing loss in service, his current account conflicts with his account at the time of the service separation examination.  A report of medical history completed by the Veteran at that time indicates that he had no history of hearing loss.  The Board finds that the Veteran's contemporaneous account of no hearing loss, made to a physician at separation, is more reliable than his current account made decades after service.  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board finds that hearing loss and tinnitus were not continuous after service.  There is no record of complaint or treatment for hearing loss or tinnitus until many years after service separation.  While symptoms, not treatment are the hallmark of continuity of symptomatology, the Veteran's assertions as to continuous symptomatology cannot be dissociated from his assertions as to chronic symptoms in service and at separation, which are inconsistent with the clinical findings and his own assertions at that time.  In this case, the lack of complaint and treatment for many years combined with the lack of a service connection claim for many years is more persuasive to the Board than the Veteran's assertion of continuous symptoms.

Nevertheless, the recent post-service evidence does establish a current hearing loss disability with respect to each ear in accordance with 38 C.F.R. § 3.385, as well as a current disability of tinnitus.  In addition, the Board finds that the current right and left hearing loss disabilities and tinnitus are related to service.  

On December 2007 evaluation from First Coast Hearing Clinic pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
45
LEFT
40
45
45
50
60

Speech recognition was 100 percent in the right ear and 92 percent in the left ear.  The examiner opined that the sensorineural component of hearing loss and tinnitus is more likely than not to have been caused by excessive exposure to noise such as during his military career.

On VA examination in May 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
25
LEFT
15
20
20
20
45

Speech recognition ability was 96 percent in the right ear and 86 percent in the left ear.  Regarding nexus, the examiner opined that right ear hearing loss was less likely as not caused by or a result of military noise exposure.  His reasoning was that there was no right ear hearing loss disability for VA purposes.  He found that left ear thresholds were pretty close to expected values for age norms.  The examiner could not determine whether any of the tinnitus or left ear hearing loss was caused by or a result of military acoustic trauma without resort to mere speculation.  He also noted that it was possible that etiologies such as aging, diabetes mellitus, and high blood pressure have contributed to his tinnitus and hearing loss; but he could not allocate a portion of hearing loss or tinnitus to each of these etiologies without resort to speculation.  

On September 2009 evaluation from First Coast Hearing Clinic pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
60
55
LEFT
50
45
55
60
65

Speech recognition was 96 percent in the right ear and 96 percent in the left ear.  

The September 2009 VA examiner opined that it was more likely than not that the Veteran's hearing loss and tinnitus resulted from exposure to hazardous noise while serving in the US Army, without ear protection, especially in the absence of any other significant noise exposure or family history of hearing loss.  

Thus, the Veteran has current hearing loss in accordance with 38 C.F.R. § 3.385 in the right and left ear, and has a current diagnosis of tinnitus.  There is also a medical opinion that relates each disorder to noise exposure in service.  To the extent that there is any conflict in the May 2008 opinion, the Board notes that the May 2008 examiner's opinion was inconclusive regarding the left ear and tinnitus; and his negative opinion regarding the right ear appears to be based solely on the lack of a disability under 38 C.F.R. § 3.385 at that time.  As the most recent results satisfy the provisions of 38 C.F.R. § 3.385 for each ear, the Board finds that the September 2009 opinion warrants the greatest probative weight.  Service connection for right ear hearing loss, left ear hearing loss, and tinnitus is in order.  

Service Connection for Low Back Disorder

The Board finds that the Veteran sustained a low back injury in service; and that symptoms of arthritis were chronic in service.  Service treatment records show that the Veteran entered service in sound condition regarding his low back, and that he injured his back on several occasions in service.  In February 1961, the Veteran was treated at the emergency room for low back pain after bowling.  Subsequent diagnosis was low back strain, rule-out herniated disc.  In December 1980, the Veteran was treated at the Pentagon Army Health Clinic for low back pain after lifting a bowling ball.  The diagnosis was mechanical low back pain.  In March 1983, the Veteran was treated at the Pentagon Army Health Clinic for chronic low back pain related to weight lifting 15 months prior.  The Veteran reported recent radiating hip/thigh pain as well.  The diagnosis was facet syndrome.

The Veteran testified that, while in service in the early 1980's, he was exercising for the annual physical training test and was lifting weights when he felt something stretch in his back.  He testified that he called his son, and they went to the emergency room at Fort Belvoir.  He stated that after this injury he frequently had back problems.  

The Veteran's son submitted a letter in June 2011 which attests to his father having injured his back 28 years ago.  The son wrote that, at that time, he saw his father in the dining room hunched over the table in pain, and the Veteran explained to him that he had been working in the basement when he pulled something in his back.  He then accompanied his father to the emergency room.

When examined for service separation in July 1983, the Veteran's spine was clinically normal; however, a history of low back pain with onset secondary to injury in 1981 was noted.  On the report of medical history, the Veteran reported that his health was good except for back pain caused by weight lifting during physical training.  The examiner elaborated that in December 1981 the Veteran noted a back pop with pain and stiffness requiring bed rest for three days, which resolved, but he has noted some recurrences with occasional radiation down to the right hip.  It was noted that the pain was now near constant.  Thus, while there was no diagnosis of arthritis or any other low back disorder at service separation, the Veteran's report of near-constant pain, in conjunction with post-service findings that will next be discussed, adequately demonstrates chronic symptoms in service.

The Board finds that symptoms of a low back disorder were continuous after service, and are related to service.  In May 1984, just six months after service separation, the Veteran was seen at Dewitt Army Hospital for back pain.  It was noted that the Veteran had experienced a trauma to the back 18 months prior when lifting weights.  The impression was "probable" arthritis with possible subluxation.  In January 1988, the Veteran was seen at Dewitt Army Hospital for back spasms for the past day, which the Veteran attributed to spending a lot of time on the computer.  The Veteran was seen again in October 1990 for low back pain attributed to helping his mother-in-law move.  A May 1991 treatment report from Dewitt Army Hospital shows a history of back injury in 1982, lifting weights, with pain on and off over the years and lately becoming constant.  The diagnosis was mechanical low back pain with degenerative arthritis noted on x-rays.  

Thus, the post-service evidence includes a probable diagnosis of arthritis within six months of separation, which was attributed by the examiner to the in-service injury, and which was later confirmed by X-ray evidence in May 1991.  This is essentially a nexus opinion, as the diagnosis characterized as probable conveys adequate certainty, and is not inconclusive.  Moreover, the May 1991 opinion attributed degenerative arthritis shown on X-ray to the incident in service and to the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The Board notes that the Veteran was afforded a VA examination in May 2008, at which time he was diagnosed with a lumbosacral strain rather than arthritis; however, the examiner did not take X-rays, finding that none were indicated.  In so finding, he did not explain or acknowledge the prior X-ray finding of arthritis.  He opined that the Veteran's present back condition is less likely due to low back pain noted during military service.  The rationale was that there was no objective evidence of a chronic lumbosacral condition with onset while in the service.  

The May 2008 VA examiner's rationale conflicts with the facts already discussed, so was not based on a full and accurate history.  There was chronic symptomatology in service and a diagnosis of probable arthritis six months after service separation, which the May 2008 VA examiner did not indicate was considered in forming the opinion.  In addition, the May 2008 VA examiner appeared to give no credence to the Veteran's account of chronic symptoms in service and continuous symptoms after service, which the Board has found to be credible and has found as facts to have occurred in this case.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Because the May 2008 examiner's opinion is based on an inaccurate factual premise, the Board assigns it no probative weight.  

In this case, there is evidence of a low back injury in service, chronic low  back symptomatology in service, continuous low back symptomatology after service, and a post-service diagnosis of arthritis that was related to the in-service injury and to the continuous symptomatology after service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, service connection for a low back disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction

The Veteran attributes his erectile dysfunction either to his service-connected diabetes mellitus, or alternatively to his service-connected prostate cancer residuals.  The Veteran and his wife testified that the Veteran started having problems with erectile dysfunction in the mid-1990's, from 1994 to 1996.  They testified that, about a year later, a doctor who was going to perform surgery on his left leg to lengthen the Achilles tendon took a blood test and determined that the Veteran was diabetic.  

After a review of the evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's erectile dysfunction is proximately due to or a result of his diabetes mellitus.  There is a conflict in the opinion evidence on this question.  The Veteran was afforded a VA examination in May 2008.  The examiner noted that the diagnosis of prostate adenocarcinoma was in February 2002, well after the onset of erectile dysfunction, and that the diagnosis of diabetes mellitus was in 1998, following routine lab testing.  The examiner also noted that erectile dysfunction began after initiating blood pressure medication in the late 1990s; however, the examiner did not express an opinion as to a relationship between the two.  The examiner reasoned that, because the erectile dysfunction began before the diagnosis of diabetes mellitus and well before the diagnosis of prostate cancer, the Veteran's erectile dysfunction was not caused by or related to his diabetes mellitus.  He also found no evidence to substantiate that prostate cancer or diabetes mellitus were aggravating causes for erectile dysfunction as erectile dysfunction was complete starting in the late 1990s.

After the Board personal hearing, the record was held open for an additional 30 days so that the Veteran could obtain medical nexus opinions regarding his back and erectile dysfunction claims.  The Veteran submitted an opinion dated in July 2011 from a private physician that the erectile dysfunction was caused by or a result of diabetes mellitus.  While no discussion of rationale was provided by the July 2011 examiner, this does not render the opinion inadequate, but is a factor in weighing the opinion against the other evidence.  

In weighing the July 2011 private opinion evidence against the May 2008 VA nexus opinion, the Board is not persuaded by the rationale of the May 2008 VA examiner.  In essence, the VA examiner acknowledged a close temporal relationship between the onset of erectile dysfunction and diabetes mellitus, but hinged his opinion on the date of diagnosis of diabetes mellitus without discussing whether diabetes could have existed undetected for some time prior to the official diagnosis.  This is significant because no one apparently suspected diabetes mellitus at the time it was discovered; rather, routine blood testing prior to surgery for an unrelated condition resulted in the diagnosis.  This at least raises a likelihood that the diabetes had existed for some time prior to the diagnosis.  The examiner did not address this likelihood.  

As both nexus opinions express the required level of certainty, but are lacking in adequate explanation, the Board finds that the evidence for and against the question of nexus of erectile dysfunction to the service-connected diabetes mellitus is in approximate balance, so the benefit of the doubt on the nexus question must be given to the Veteran.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current disability of erectile dysfunction is related to the service-connected disability of diabetes mellitus, and that service connection for erectile dysfunction is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Initial Rating for Prostate Cancer Residuals

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the July 2008 rating decision on appeal, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for prostate cancer residuals, pursuant to Diagnostic Code 7528, effective December 27, 2007.  A July 2009 rating decision subsequently granted a higher initial rating of 10 percent, also effective December 27, 2007.  

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system are assigned a 100 percent rating.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the condition is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant. 

Here, there is no lay or clinical evidence of reoccurrence or metastasis of prostate cancer.  There is also no evidence of renal dysfunction.  The Veteran's assertions as to impairment center on urinary leakage and frequency.  

Under 38 C.F.R. § 4.115a, voiding dysfunctions (urine leakage, frequency, or obstructed voiding, continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence) are rated as follows:  

60 percent - requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day; 

40 percent - requiring the wearing of absorbent materials which must be changed 2 to 4 times per day;

20 percent - requiring the wearing of absorbent materials which must be changed less than 2 times per day.

Urinary frequency is rated as follows:

40 percent - daytime voiding interval less than one hour, or; awakening to void five or more times per night;

20 percent - daytime voiding interval between one and two hours, or; awakening to void three to four times per night;

10 percent - daytime voiding interval between two and three hours, or; awakening to void two times per night.

The Veteran testified that the problem now is that it is taking longer and longer for him to void himself, and in some instances he cannot get completely voided and has to go back in a half hour and void again.  According to the Veteran, he has no stream.  The Veteran testified that he has not worn pads, but has to clean himself with toilet paper after he goes, due to the lack of stream.  

As the Veteran has testified that he does not wear pads or similar absorbent materials, but uses toilet paper to clean himself after urinating, the Board finds that a rating in accordance with voiding dysfunction is not an appropriate gauge of the Veteran's level of disability.  In addition, the Board notes that the Veteran's testimony reveals that the predominant area of dysfunction relates to urinary frequency and the inability to completely empty his bladder, which requires frequent trips to the bathroom.  While the Veteran also reported urinary leakage, requiring cleaning himself after urination, the rating criteria specifically contemplate situations in which there is some combination of symptomatology such as voiding dysfunction and urinary frequency.  The criteria specify that only the predominant area of dysfunction shall be considered for rating purposes.  Accordingly, the Board will apply the schedule for rating urinary frequency.  

After review of the clinical and lay evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether a 20 percent rating is warranted for the Veteran's prostate cancer residuals for the entire initial rating period.  In so finding, the Board notes that the Veteran reported on his notice of disagreement that he urinates every one to two hours.  He testified that, at the time he wrote that, he was actually urinating more frequently than at the time of the hearing; however, he also testified that he urinates three times per night.  As the criteria for the 20 percent rating are listed in the disjunctive, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is sufficient to establish that one of the criteria (nocturnal voiding frequency) have been approximated to warrant a 20 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

As the next higher 40 percent rating requires a daytime voiding interval of less than one hour, or awakening to void five or more times per night, the Board finds that the criteria for a 40 percent rating are not met for any period.  As the criteria are progressive, the Board finds that the criteria for a 40 percent rating are not more nearly approximated than those for a 20 percent rating.  See 38 C.F.R. § 4.7.

At the time of the May 2008 VA examination, the Veteran reported a frequency of between two to four episodes of voiding during the day, and up to two episodes at night.  At that time, he denied urinary hesitancy, change in stream or dysuria.  He also denied episodes of incontinence.  A letter from private physician J.A.D. dated September 17, 2008 indicates worsening symptoms with nocturia three times per night.  A letter from private physician J.A.D. dated November 25, 2008 reveals that the Veteran reported increasing obstructive voiding symptoms.  As of a January 2009 office visit, the Veteran was reporting nocturia of one to two per night.  The Veteran was pleased with his voiding pattern at that time.  

In this case, the Veteran's symptoms have fluctuated throughout the period of the claim.  This is consistent with the Veteran's testimony that his symptoms have been worse at other times.  While during certain visits to this physician he reported a decreased frequency in either nighttime or daytime voiding, this does not appear to represent true improvement in the overall disability, and the Board finds that assignment of staged ratings corresponding to these fluctuations is not warranted.  Resolving reasonable doubt in the Veteran's favor on the question of whether the Veteran's improved during the appeal period, the 20 percent rating will be assigned for the entire initial rating period on appeal.

The Board acknowledges that the Veteran's representative questioned whether Diagnostic Code 7528 was the proper code to rate the Veteran's prostate residuals.  The Veteran's representative did not suggest any other code, but simply asked the Board to determine whether there was a more appropriate code.  The Board finds in this case that there is no more appropriate code.  Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  The Veteran testified that he had not had any urinary tract infections; therefore, under Diagnostic Code 7528, the Veteran's condition would be rated as a voiding dysfunction, which, as discussed above, is not the predominant area of dysfunction.  

For the reasons set out above, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire period of this initial rating appeal, a 20 percent rating is warranted for prostate cancer residuals.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected prostate cancer residuals.  The criteria specifically provide for ratings based on the presence of urinary frequency and urinary incontinence.  Because the schedular rating criteria is adequate to rate the disability, 

there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a low back disorder is granted. 

Service connection for erectile dysfunction is granted.

An initial rating of 20 percent for residuals of prostate cancer, but not higher, is granted. 


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


